C. A. 8th Cir. Certiorari granted. Brief for petitioners must be received by the Clerk and served upon opposing counsel on or before 3 p.m., February 22, 1993. Brief for respondent must be received by the Clerk and served upon opposing counsel on or before 3 p.m., March, 24, 1993. A reply brief, if any, must be received by the Clerk and served upon opposing counsel on or before 3 p.m., April 12, 1993. This Court’s Rule 29 does not apply. The case is set for oral argument during the session beginning April 19, 1993.